UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 SFiled by the Registrant oFiled by a Party other than the Registrant Check the appropriate box: SPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement MICROFIELD GROUP, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): SNo fee required. oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4) Date Filed: Page 1 of 8 111 SW Columbia Suite 480 Portland, OR 97201 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held [December 28, 2007] To Our Shareholders: Notice is hereby given that Microfield Group, Inc., will hold a Special Meeting of Shareholders on [December 28, 2007].The Special Meeting will be held at Microfield’s offices at olumbia, Suite 480, Portland, Oregon 97201, at 10:00 a.m., Pacific time, for the purpose of considering and acting upon the following: 1. To approve the proposed stock sale of Christenson Electric, Inc., a wholly owned subsidiary of Microfield, to CEI Acquisition, LLC; and 2. To transact such other business as may properly come before the Special Meeting and any adjournment or adjournments thereof. Holders of common stock of record at the close of business on November 9, 2007, are entitled to notice of and to vote at the Special Meeting, or any adjournment or adjournments thereof.A complete list of shareholders will be open to examination of any shareholder at the Special Meeting.The Special Meeting may be adjourned from time to time without notice other than by announcement at the Special Meeting. Microfield’s Board of Directors appointed three independent directors to a special committee to evaluate the sale of Christenson Electric, Inc.This special committee has recommended that the Board approve the sale. We are furnishing the accompanying information statement to you in connection with the matters to be presented at the special meeting. The accompanying information statement describes such matters in greater detail. MICROFIELD GROUP, INC. By: /s/Randall R. Reed Randall R. Reed Secretary Dated: November 27, 2007 YOU ARE CORDIALLY INVITED TO ATTEND THE SPECIAL MEETING. HOWEVER, WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Page 2 of 8 MICROFIELD GROUP, INC. 111 SW Columbia Suite 480 Portland, OR 97201 INFORMATION STATEMENT FOR SPECIAL MEETING OF SHAREHOLDERS To Be Held [December 28, 2007] INTRODUCTION This Information Statement is first being mailed on or about [December 8, 2007] to the holders of record of the common stock (the “Common Stock”) of Microfield Group, Inc. (“we”, “us”, “Microfield” or the “Company”) as of the close of business on November 9, 2007. This Information Statement relates to a proposal (the “Proposal”) by the Board of Directors of the Company (the “Board”) to sell Christenson Electric, Inc. (“CEI”) to CEI Acquisition, LLC. The Board has called a Special Meeting of the Shareholders (the “Special Meeting”) to vote on the Proposal. The Special Meeting will be held at 10:00 a.m., on December 28, 2007, at the office of Microfield, olumbia Suite 480 Portland, OR 97201.On November , 2007, the Board voted to recommend that the Shareholders vote in favor of the Proposal. This Information Statement is being furnished to you in order to provide you with material information concerning the Proposal in accordance with the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the regulations promulgated thereunder, including Regulation 14C.We are required to have the Proposal submitted to the Special Meeting because Shareholders cannot currently take action by written non-unanimous consent. RECORD DATE AND SHARES ENTITLED TO VOTE Only holders of common stock of record as of the close of business on November 9, 2007 will be entitled to vote at the Special Meeting.As of the record date, Microfield had outstanding 83,317,416 shares of common stock held by 185 shareholders of record.Holders of common stock on the record date are entitled to one vote for each common share of stock held on any matter that may properly come before the Special Meeting.All issued preferred stock of Microfield has, in accordance with the Articles of Incorporation, automatically converted to common stock prior to the record date and any shareholders that are in possession of preferred certificates are entitled to one vote for each share of common stock into which such share of preferred stock has converted into (rounded to the nearest whole share) on any matter that may properly come before the Special Meeting.Anyone holding preferred certificates can surrender those certificates to Microfield and ask that common share certificates be issued. The following table sets forth certain information regarding the beneficial ownership of our Common Stock as of February 28, 2007 as to (i) each person who is known by us to own beneficially more than 5% of the outstanding shares of any class of our common or preferred stock, (ii) each of our directors, (iii) each of the executive officers named in the Summary Compensation Table below and (iv) all directors and executive officers as a group. Except as otherwise noted, we believe the persons listed below have sole investment and voting power with respect to the Common Stock owned by them. Page 3 of 8 CommonStockand CommonStockEquivalents Five Percent Shareholders, Directors, Director Nominees and Certain Executive Officers Equivalent Common Shares Beneficially Owned(1) Approximate Voting Percentage(2) (3) Vince Cushing c/o Entwistle & Cappucci, LLP 333 West Wacker Dr., Suite 2070 Chicago, IL 60606 8,830,845 10.6 % (4) Robert J. Jesenik 5300 Meadows Rd., Suite 400 Lake Oswego, OR 97035 8,309,406 10.3 % (5) CEAC 5300 Meadows Rd., Suite 400 Lake Oswego, OR 97035 6,328,017 8.0 % (6) Rodney M. Boucher 111 SW Columbia, Suite 400 Portland, OR 97201 14,952,504 17.5 % (7) Gene Ameduri 111 SW Columbia, Suite 400 Portland, OR 97201 9,510,355 11.5 % (8) William C. McCormick 111 SW Columbia, Suite 400 Portland, OR 97201 2,670,209 3.3 % (9) A. Mark Walter 111 SW Columbia, Suite 400 Portland, OR 97201 649,740 * (10) Michael Stansell 111 SW Columbia, Suite 400 Portland, OR 97201 80,857 * (11) Randall R. Reed 111 SW Columbia, Suite 400 Portland, OR 97201 51,823 * (12) Gary D. Conley 111 SW Columbia, Suite 400 Portland, OR 97201 57,813 * (13) All directors and executive officers as a group (7 persons) 27,973,301 30.3 % *Less than 1% (1) Shares to which the person or group has the right to acquire within 60 days after February 28, 2007 are deemed to be outstanding in calculating the percentage ownership of the person or group but are not deemed to be outstanding as to any other person or group. (2) Percentage prior to offering is based on 79,128,512 shares of common stock outstanding as of February 28, 2007. (3) Includes 4,060,914 warrants convertible into common stock within 60 days after February 28, 2007. (4) Includes 576,463 common equivalent preferred shares outstanding as of February 28, 2007, and 955,654 warrants convertible into common stock within 60 days after February 28, 2007. (5) Includes 125,636 common equivalent preferred shares outstanding as of February 28, 2007. Page 4 of 8 (6) Includes 263,318 common equivalent preferred shares outstanding as of February 28, 2007, and 6,115,850 warrants and options convertible into common stock within 60 days after February 28, 2007. (7) Includes 3,868,024 warrants and options convertible into common stock within 60 days after February 28, 2007. (8) Includes 263,158 common equivalent preferred shares outstanding as of February 28, 2007, and 1,851,008 options convertible into common stock within 60 days after February 28, 2007. (9) Includes 649,740 options convertible into common stock within 60 days after February 28, 2007. (10) Includes 58,854 options convertible into common stock within 60 days after February 28, 2007. (11) Includes 51,823 options convertible into common stock within 60 days after February 28, 2007. (12) Includes 57,813 options convertible into common stock within 60 days after February 28, 2007. (13) Includes 526,316 common equivalent preferred shares outstanding as of February 28, 2007, and 12,653,111 warrants and options convertible into common stock within 60 days after February 28, 2007. QUORUM AND VOTING REQUIREMENTS The presence in person or by proxy of the holders of the majority of the shares of common stock issued and outstanding as of the record date and entitled to vote at the Special Meeting is necessary to constitute a quorum at the Special Meeting.Abstentions with respect to any proposal under consideration at the Special Meeting will be counted for purposes of establishing a quorum.If a quorum is present, abstentions will have no effect proposed sale of Christenson Electric, Inc.As of the record date, the directors and the executive officers of Microfield owned an aggregate of approximately 18.4% of the outstanding shares of common stock.Shares of common stock held by nominees for beneficial owners will be counted for purposes of determining whether a quorum is present if the nominee has the discretion to vote on at least one of the matters before the Special Meeting even if the nominee may not exercise discretionary voting power with respect to other matters and voting instructions have not been received from the beneficial owner.These shares are referred to as "Broker Non-Votes."At the Special Meeting, broker non-votes will be counted for purposes of determining whether a quorum exists at the Special Meeting but will not be counted as votes for or against matters presented for shareholder consideration. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS CERTAIN STATEMENTS MADE IN THIS PROXY STATEMENT ARE “FORWARD-LOOKING STATEMENTS’ WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY TERMINOLOGY SUCH AS “MAY”, “WILL”, “SHOULD”, “EXPECTS”, “INTENDS”, “ANTICIPATES”, “BELIEVES”, “ESTIMATES”, “PREDICTS”, OR “CONTINUE” OR THE NEGATIVE OF THESE TERMS OR OTHER COMPARABLE TERMINOLOGY AND INCLUDE, WITHOUT LIMITATION, STATEMENTS BELOW REGARDING: COMPLETION OF THE ASSET SALE, POSSIBLE ADJUSTMENTS TO THE PURCHASE PRICE, RAISING CAPITAL, OUR COMPANY’S RIGHTS TO ITS TECHNOLOGIES, PROSPECTIVE TAX TREATMENT UNDER THE U.S. AND OTHER LAW OF THE ASSET SALE, OUR COMPANY’S NET-OPERATING LOSS CARRY-FORWARDS, OTHER POTENTIAL ACQUIRORS, REGULATORY APPROVALS RELATING TO THE ASSET SALE, POTENTIAL INDEMNIFICATION PAYMENTS RELATING TO THE ASSET SALE, EFFECTS OF THE ASSET SALE, REASONS FOR THE ASSET SALE, OUR COMPANY’S PLANS FOLLOWING COMPLETION OF THE ASSET SALE, OR SUFFICIENCY OF CASH RESERVES FOLLOWING THE ASSET SALE. BECAUSE FORWARD-LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, THERE ARE IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED OR IMPLIED BY THESE FORWARD-LOOKING STATEMENTS. ALTHOUGH WE BELIEVE THAT EXCEPTIONS REFLECTED IN THE FORWARD-LOOKING STATEMENTS ARE REASONABLE, WE CANNOT GUARANTEE FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS. MOREOVER, NEITHER WE, NOR ANY OTHER PERSON, ASSUMES RESPONSIBILITY FOR THE ACCURACY AND COMPLETENESS OF THESE FORWARD-LOOKING STATEMENTS. WE ARE UNDER NO DUTY TO UPDATE ANY FORWARD-LOOKING STATEMENTS AFTER THE DATE OF THIS PROXY STATEMENT TO CONFORM SUCH STATEMENTS TO ACTUAL RESULTS. Page 5 of 8 PROPOSAL: APPROVAL OF THE SALE OF CHRISTENSON ELECTRIC, INC. TO CEI ACQUISITION, LLC. (PROPOSAL NO. 1) The purpose of the Special Meeting is to vote on proposed sale of Christenson Electric, Inc. to CEI Acquisition, LLC.You are not being asked for a proxy and we request that you do not send a proxy. For your convenience, we have set forth below a summary of certain information relating to the sale of CEI under Proposal No. 1 in this Information Statement.This summary does not contain all of the information that you may consider to be important in determining how to vote on the proposed sale.We urge you to read the Acquisition Agreement, attached hereto at Appendix A, in its entirety. On the record date for the Special Meeting, which was the close of business on November 9, 2007, there were 83,317,416 outstanding shares of Microfield each of which will be entitled to one vote. The presence, in person or by proxy, of holders of our common stock having a majority of the votes entitled to be cast at the Special Meeting shall constitute a quorum.The sale of CEI must be approved by a majority of the shares, provided a quorum is present in person or by proxy. We do not believe the sale of CEI constitutes a sale of “all, or substantially” of our assets and therefore does not require majority shareholder approval as set forth in section 60.534 of Oregon’s Business Corporation Act.Nonetheless, the parties to the transaction have conditioned the sale of Christenson Electric, Inc. on obtaining majority shareholder approval of the sale. OTHER MATTERS Neither the Board of Directors nor management intends to bring any matter for action at the Special Meeting of Shareholders other than those matters described above.If any other matter or any proposal should be presented and should properly come before the meeting for action, the persons named in the accompanying proxy will vote upon such matter and upon such proposal in accordance with their best judgment. Page 6 of 8 BACKGROUND OF THE SALE OF CEI On an ongoing basis, our Board of Directors and senior management review Microfield’s financial condition and growth prospects.Based upon these reviews, our Board determined that the Company’s wholly owned subsidiary, EnergyConnect, possessed promising growth potential and profitability in emerging energy markets.Our Board also determined that future growth of EnergyConnect would require the investment of working capital and significant resources. In exploring alternative strategies for maximizing shareholder value through the growth of EnergyConnect, our Board entered into discussions with A. Mark Walter, President of the Christenson Electric, Inc. (“CEI”), regarding his interest in acquiring the Company’s other wholly owned subsidiary, CEI.As these talks progressed, our Board formed a special committee comprised of three independent and disinterested Directors to explore the potential sale of CEI.After performing extensive market research, the special committee voted unanimously in favor of proceeding forward with negotiations for the sale of CEI to Mr. Walter. By a letter of intent dated October 22, 2007, the Company entered into an agreement with CEI Acquisition, LLC, a limited liability company formed by Mr. Walter, to formally negotiate the sale of CEI.This letter of intent permitted the Company to solicit other offers or proposals from third-parties for a period of 35 days after the execution of the letter.The letter also set the total consideration for the sale at $9,584,037.This consideration consisted of a $1,650,000 cash payment and a $7,934,037 assumption of debt pursuant to the terms of the Acquisition Agreement.CEI’s debt obligations are subject to change prior to closing.To assist us with the sale of CEI, our Board retained Roth Capital Partners as a financial advisor to provide the Company with a fairness opinion regarding the proposed sale and to solicit other potential offers and proposals from third parties pursuant to the terms of the letter of intent.On November 27, 2007, the parties executed the Acquisition Agreement, a copy of which is attached hereto as Appendix A, for the sale of CEI, subject to final Board approval by November 30, 2007. SUMMARY OF THE TERMS OF THE ACQUISITION AGREEMENT The following sets forth the material terms of the Acquisition Agreement.The Agreement has been attached hereto as Appendix A.All shareholders are encouraged to read the Acquisition Agreement in its entirety. Structure.The Acquisition Agreement provides that Microfield, as seller, agrees to sell to CEI Acquisition, LLC, an Oregon limited liability company, as purchaser, all of the issued and outstanding shares of common stock and any other equity interest whatsoever in CEI.Certificates evidencing these shares will be delivered to CEI Acquisition at the closing. Consideration.The cash purchase price to be paid to Microfield by CEI Acquisition is One Million Six Hundred and Fifty Thousand Dollars ($1,650,000).This amount will be increased or decreased based on any intercompany payable balances between Microfield and CEI existing at the time of closing.The purchase price will be reduced by an amount equal to the value of any office equipment transferred to Microfield at closing.CEI Acquisition will also assume $7,934,037 of debt pursuant to the terms of the Acquisition Agreement. FAIRNESS OPINION & MARKET CHECK Microfield’s Board of Directors retained Roth Capital Partners as a financial advisor to provide Microfield with a fairness opinion regarding the proposed sale of CEI.In its fairness opinion, Roth stated that the amount of consideration to be paid to Microfield pursuant to the Acquisition Agreement was fair to Microfield from a financial point of view.Additionally, Roth did not receive any competing offers to purchase CEI during the 35 day shop period allowed for in the letter of intent. FINANCIAL INFORMATION For more detailed information regarding Microfield, including financial statements, you may refer to our most recent Form 10-Q for the quarterly period ended September 29, 2007 and other periodic filings with the Securities Exchange Commission (“SEC”) which we file from time to time.This information may be found on the SEC’s EDGAR database at www.sec.gov. NO DISSENTER’S RIGHTS Under Oregon law, any dissenting shareholders are not entitled to appraisal rights with respect to the proposed sale of CEI, and we will not independently provide shareholders with any such right. Page 7 of 8 CONCLUSION As a matter of regulatory compliance, we are sending you this Information Statement which describes the purpose and effect of the proposal to be voted on at the Special Meeting.This Information Statement is intended to provide our shareholders information required by the rules and regulations of the Securities Exchange Act of 1934. WE ARE NOT ASKING YOU FOR A PROXY AND YOUR ARE REQUESTED NOT TO SEND US A PROXY.THE ATTACHED MATERIAL IS FOR INFORMATIONAL PURPOSES ONLY. /s/ Randall R. Reed Randall R. Reed Secretary Page 8 of 8 Appendix A ACQUISITION AGREEMENT by and between CEI ACQUISITION, LLC and MICROFIELD GROUP, INC. relating to the purchase and sale of all of the capital stock of CHRISTENSON ELECTRIC, INC. Dated as of November 27, 2007 ACQUISITION AGREEMENT This ACQUISITION AGREEMENT, dated November 27, 2007 (“Agreement”), is by and between CEI Acquisition, LLC, an Oregon limited liability company (“Purchaser”), and Microfield Group, Inc., an Oregon corporation (“Seller”). WHEREAS, Seller is the record and beneficial owner of all of the issued and outstanding shares of Common Stock and any other equity interest whatsoever (collectively, the“Shares”) in the Christenson Electric, Inc., an Oregon corporation (“Company”) as more particularly set forth on Schedule1 hereto; WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the Shares on the terms and subject to the conditions set forth in this Agreement; WHEREAS, certain capitalized terms used in this Agreement are defined in Section 8.16. NOW, THEREFORE, in consideration of the foregoing premises and the respective representations and warranties, covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I SALE OF SHARES AND CLOSING Section 1.1Purchase and Sale.Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, all of the right, title and interest of Seller in and to the Shares at the Closing on the terms and subject to the conditions set forth in this Agreement.The purchase and sale of the Shares is referred to in this Agreement as the “Acquisition.” Section 1.2 Purchase Price.The aggregate purchase price for all of Seller’s Shares (the“Purchase Price”) shall be the sum of One Million Six Hundred Fifty Thousand Dollars ($1,650,000); plus or minus the following: (a)Net Intercompany Payables.Minus any increase in the net Intercompany Payables balance owed by Seller and its Affiliates to Purchaser fromSeptember 29, 2007 to Closing, or plus any decrease in the net Intercompany Payables balance owed by Seller and its Affiliates to Purchaser from September 29, 2007 to Closing (“Intercompany Payables”). (b)Office Equipment.Minus the fair value of any office equipment, as set forth on Schedule 2, transferred from the Company to Seller or its Affiliates from September 29, 2007 to Closing. Section 1.3Manner of Payment of Purchase Price. (a)Closing Payment.At the Closing, Purchaser shall pay the Purchase Price in readily available funds by wire transfer or otherwise, plus or minus any adjustments to the Purchase Price pursuant to Section 1.2(a)and Section 1.2(b)(the “Closing Payment”). 1 - ACQUISTION AGREEMENT (b)Manner of Delivery of Shares.At the Closing, Seller shall deliver to Purchaser certificates evidencing the Shares duly endorsed or accompanied by valid stock powers duly executed in proper form for transfer. Section 1.4Time and Place of Closing.The closing of the Acquisition (the “Closing”) shall take place at the offices of White & Lee, LLP, 805 S.W. Broadway, Suite 2440, Portland, OR 97205, as soon as reasonably practicable following satisfaction of the conditions set forth in Article V of this Agreement.The date the Closing occurs is herein referred to as the “Closing Date.” ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER Seller represents and warrants to Purchaser that the statements contained in this Article IIare true and correct, except as set forth in the disclosure schedule attached hereto (the“Disclosure Schedule”), each of which disclosures, in order to be effective, shall clearly reference the appropriate section and, if applicable, subsection of this Article II to which it relates and each of which disclosures shall be deemed to be incorporated by reference into the representations and warranties made in the appropriate section or subsection of this Article II; provided, however, given that the primary principal of Purchaser, A. Mark Walter (“Walter”), has been the president of the Company since July of 2005, Seller shall not be in breach of any representation or warranty in this Agreement for any provision that Walter, or any of the managers of the Company, knows or reasonably should know is inaccurate or incomplete. Section 2.1 Organization of Company.The Company is a corporation duly organized, validly existing and in good standing, under the laws of the State of Oregon and has full corporate power and authority to own or lease all of its respective properties and assets and to carry on the Business as it is now being conducted.Seller has delivered to Purchaser a complete and correct copy of its articles of incorporation, bylaws and any other of its organizational documents.Such organizational documents are in full force and effect and the Company is not in violation of any provision thereof. Section 2.2Authorization of Transaction.Seller and the Company have full power and authority to perform their or its respective obligations hereunder.This Agreement and the agreement, instruments and certificates executed pursuant thereto constitute valid and legally binding obligations of Seller, enforceable in accordance with its respective terms and conditions.The Disclosure Schedule sets forth all known notices, filings, authorizations, consents, or approvals needed from any government or governmental agency or “Third Party” to consummate the transactions contemplated by this Agreement (“Third Party Consents”). Section 2.3Noncontravention.To Seller’s knowledge, neither the execution and the delivery of this Agreement, nor the consummation of the transactions contemplated hereby, will: (i)violate or conflict with any constitution, statute, regulation, rule, injunction, judgment, Order, decree, ruling, charge, or other restriction of any government, governmental agency, or court, (ii)violate any provision of the articles of incorporation or bylaws of the Seller or of the Company, (iii)constitute a material violation or breach of, or conflict with, or constitute or create a default under (with or without notice or the lapse of time or both), or result in or give to any Person any right of termination, cancellation, acceleration or modification in or with respect to, any agreement or instrument to which Seller or the Company are a party, by which any of the Shares or any property of the Company is bound, or to which Seller or the Company or any of the Shares or such property is subject, or (iv)result in the creation or imposition of any Encumbrance upon the Shares or any property of the Company.No Action, suit, or Proceeding is pending before any court or quasi-judicial or administrative agency of any federal, state, provincial, local, or foreign jurisdiction or before any arbitrator wherein an unfavorable injunction, judgment, Order, decree, ruling, or charge would (i)prevent consummation of any of the transactions contemplated by this Agreement, (ii)cause any of the transactions contemplated by this Agreement to be rescinded following consummation, (iii)affect adversely the right of Purchaser to own the Shares and to control the Company, or (iv)have a Material Adverse Effect on the Company. 2 - ACQUISTION AGREEMENT Section 2.4Broker’s Fees.Neither the Company nor Purchaser will have any liability or obligation to pay any fees or commissions to any broker, finder, or agent engaged by Seller or its Affiliates (excluding the Company and Purchaser) with respect to the transactions contemplated by this Agreement. Section 2.5 Capitalization.The authorized capital stock of the Company consists of 500 shares of Common Stock, of which 100 shares of Common Stock are issued and outstanding and held by Seller.All of the issued and outstanding Shares have been duly authorized, are validly issued, fully paid, and non-assessable.There are no outstanding or authorized options, warrants, purchase rights, subscription rights, preemptive rights, conversion rights, exchange rights, or other Contracts or commitments that could require the Company to issue, sell, or otherwise cause to become outstanding any of its capital stock.There are no outstanding or authorized stock appreciation, phantom stock, profit participation, or similar rights with respect to the Company.There are no voting trusts, proxies, or other agreements or understandings with respect to the voting of the capital stock of the Company. Section 2.6 Shares.Seller holds of record and owns beneficially the Shares free and clear of any restrictions on transfer, Taxes, Encumbrances, options, warrants, purchase rights, Contracts, commitments, equities, claims, and demands.Seller is not a party to any option, warrant, purchase right, or other Contract or commitment that could require Seller to sell, transfer, or otherwise dispose of any capital stock of the Company (other than this Agreement).Seller is not a party to any voting trust, proxy, or other agreement or understanding with respect to the voting of any capital stock of the Company.At Closing, the Shares shall constitute all of the issued and outstanding capital stock of the Company, and as a result of this Agreement, Purchaser shall be the record and beneficial owner of all capital stock of the Company, free of all Encumbrances. Section 2.7 Subsidiaries.The Company does not control directly or indirectly or have any direct or indirect equity participation in any corporation, partnership, trust, or other business association.The Company does not have any obligation or contractual right to acquire any equity participation in any corporation, partnership, trust, or other business association.The Company is not party to any voting trusts, proxies, or other agreements or understandings with respect to the voting of any capital stock of any other corporation, partnership, trust, or other business association. 3 - ACQUISTION AGREEMENT Section 2.8 Financial Statements.Attached hereto as ExhibitA is a compiled balance sheet, profit and loss statement, and statement of changes in equity dated as of September 29, 2007 and for the nine-month period immediately preceding such date (the“Interim Financial Statements”).The Interim Financial Statements have been prepared in accordance with GAAP applied on a basis consistent with financial statements of previous years and present fairly the assets, liabilities (whether accrued, absolute, contingent or otherwise) and financial condition of the Company as of the date thereof and for the respective period covered thereby.The financial position of the Company at Closing shall not be materially different from what is shown in the Interim Financial Statements. Section 2.9
